Consent of Independent Registered Public Accounting Firm The Board of Trustees/Directors and Shareholders of The Dreyfus/Laurel Funds Trust and Dreyfus BNY Mellon Funds, Inc.: We consent to the use of our reports, dated December 30, 2013, with respect to the financial statements of Dreyfus International Bond Fund and Dreyfus Global Equity Income Fund, each a series of The Dreyfus/Laurel Funds Trust, (collectively the “Funds”) as of October 31, 2013, incorporated herein by reference and to the references to our firm under the headings “Financial Highlights” in the prospectus and “Counsel and Independent Registered Public Accounting Firm” in the statement of additional information. We also consent to use of our report dated January 21, 2014, with respect to the statement of assets and liabilities (in organization) of Dreyfus Global Emerging Markets Fund, a series of Dreyfus BNY Mellon Funds,
